Citation Nr: 1805574	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-39 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with residual myofascial pain and mild L2-3 degenerative changes prior to October 25, 2017, and in excess of 40 percent thereafter.

3.  Entitlement to an increased initial evaluation for left knee posterior cruciate ligament tear with degenerative changes, instability, and painful motion.

4.  Entitlement to an increased initial evaluation for right knee sprain with effusion, secondary bursitis, instability, and painful motion.

5.  Entitlement to service connection for left lower extremity numbness.

6.  Entitlement to service connection for right lower extremity numbness.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a November 2017 rating decision, the RO increased the initial rating for the Veteran's service-connected PTSD to 70 percent effective February 25, 2016, and increased the initial rating for his lumbar strain with residual myofascial pain and mild L2-3 degenerative changes to 40 percent effective October 25, 2017.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In December 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw his pending appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in December 2017 stating that he was satisfied with his 100 percent disability rating and wished to withdraw the instant appeal.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


